FILED
                           NOT FOR PUBLICATION                              FEB 15 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50319

              Plaintiff - Appellee,              D.C. No. 3:12-CR-01942-LAB-1

  v.
                                                 MEMORANDUM *
ANGEL MEZA–FLORES,

              Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                           Submitted February 13, 2013 **
                               Pasadena, California

Before: KOZINSKI, Chief Judge, SILVERMAN, Circuit Judge, and RAKOFF,
Senior District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Jed S. Rakoff, Senior United States District Judge for
the Southern District of New York, sitting by designation.
         Angel Meza–Flores contends that the district court procedurally erred by

failing to consider the 18 U.S.C. § 3553(a) sentencing factors other than

deterrence, by improperly considering the cost of prosecution at sentencing, and by

improperly considering what the “community” would regard as an appropriate

sentence. The record belies these contentions. The district court adequately

considered the section 3553(a) factors, and its passing mention of the cost of

prosecution was, in context, an explanation of the specific need for deterrence in

this case. Similarly, the district court’s reference to the views of the “community”

was a permissible illustration of the need to impose a longer sentence than Meza-

Flores had received for his recent previous illegal reentry conviction, in view of his

illegal reentry within a few months of his deportation.

         Meza–Flores also contends that his above–Guidelines sentence is

substantively unreasonable. In light of the section 3553(a) sentencing factors and

the totality of the circumstances, including the recency of Meza–Flores’s prior

illegal reentry conviction and the concomitant need for enhanced deterrence, the

sentence is substantively reasonable. See Gall v. United States, 552 U.S. 38, 51

(2007); see also United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en

banc).

         AFFIRMED.